Title: Orderly Book, 5 November 1758
From: Washington, George
To: 



[5 November 1758]

Camp at Loyal Hannon Sunday Novr 5, 1758
Parole Charles Town
Field Officer for to morrow Lt Colo. Dagworthy.

Adjt for to morrow the 2d V. Regiment.
The Arms are immediately to be reviewd & put in the best repair possible the Amunition also is to be Examind & those Cartridges that are any ways damagd or difficient are to be replaced and as Several regts have different Calibers they are to send people to the Train to Compleat themselves with Cartridges to at Least 80 Rounds ⅌ Man.
Those regimts who make up their Cartrids. wth buck Shot will apply for what they want.
Each Man in Marching against the Enemy to Carry 36 rounds & 3 Good Flints.
The different Corps are to send their Gun Smiths to morrow morning at 9 OClock to Mr Butler near the 3d Redoubt to repair the Arms of the Troops for which they will be paid.
The Regiments are to have their Arms repd by Seniority beginning with the Royal Ameris. and no more work to be done than what is absolutely Necessary.
